DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 26 Aug 2020; and claims benefit as a CON of 16/037402, filed 17 Jul 2018, issued as PAT 10786601, which claims benefit as a CON of 15/895220, filed 13 Feb 2018, issued as PAT 10322212, which claims benefit as a CON of 15/705809, filed 15 Sep 2017, issued as PAT 9925309, which claims benefit as a CON of 15/044236, filed 16 Feb 2016, issued as PAT 9789226, and which claims benefit as a DIV of 13/954360, filed 30 Jul 2013, issued as PAT 9421198.

Claims 1-21 are pending in the current application and are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement filed 26 Aug 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


The information disclosure statement filed 23 Dec 2020 fails to comply with 37 CFR 1.98(b), which requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The information disclosure statement has been placed in the application file, but the information referred to therein has not been fully considered.
Specifically, with regard to Non-Patent Literature Documents Cite No. 13, 14, and 16, no publisher or date and place of publication is provided in the IDS nor could be identified in the document itself. 

Claim Objections
Claim18 is objected to because of the following informalities:  claim 18 at line 3 recites "a needless injection device". This appears to be a typographical error for "a needleless injection device". For example, see paragraph 0198 of the instant application as published. Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the clause "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For comparison, claims 7 and 8 clearly identify the limitations of the balanced salt solution. For the purpose of examination, the scope of claim 16 is interpreted as not requiring the limitations of the "preferably" clause.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892).
Sadozai et al. discloses a stabilized hyaluronic acid (HA) composition made by hydrating water-insoluble, dehydrated crosslinked HA with a physiologically compatible aqueous solution that includes at least about 0.1% by weight of a local anesthetic (abstract; and page 1, paragraph 0015), meeting limitations of instant claims 1, 3, and 6. Sadozai et al. discloses the local anesthetic is typically selected from lidocaine, mepivacaine, prilocaine, bupivacaine, cocaine, procaine, chlorocaine, and tetracaine, or a salt or solvate thereof (page 5, paragraph 0058; page 11, claim 34), where one of ordinary skill in the art would immediately envision the local anesthetic to be mepivacaine from the disclosed group of 8 alternatives and meeting limitations of instant claim 1. Sadozai et al. discloses embodiments of HA having molecular weights of approximately from about 5x105 Daltons to about 2x106 Daltons (page 7, paragraph 0082), meeting limitations of instant claim 2 and 11. Sadozai et al. discloses the composition is sterilized (page 5, paragraph 0054-0055), meeting limitations of instant claim 1. Sadozai et al. discloses the composition capable of meeting the intended use of being injected for tissue augmentation (page 1, paragraph 0012), meeting limitations of instant claim 1. Sadozai et al. discloses the embodiment of example 12 comprising a gel from dehydrated crosslinked HA and a phosphate buffer to make a 30 mg/mL suspension and loaded into a syringe, and autoclaved for sterilization, (page 8, paragraph 0090) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) in view of Farley et al. (Regional Anaesthesia, 1994, 19(1), p48-51, cited in PTO-892). 
Sadozai et al. discloses as above. Sadozai et al. teaches the dehydrated crosslinked HA particles are typically hydrated in the presence of the physiologically acceptable solution, e.g., a saline solution or a phosphate buffer (page 5, paragraph 0054). Sadozai et al. teaches the embodiment of a phosphate buffer prepared using sodium hydrogen 2HPO4), and sodium dihydrogen phosphate monohydrate (NaH2PO4 * H2O). (page 7, paragraph 0084) Sadozai et al. teaches in the context of the HA salts of the invention HA often occurs naturally as the sodium salt, sodium hyaluronate. HA, sodium hyaluronate, and preparations of either HA or sodium hyaluronate are often referred to as “hyaluronan.” The terms “HA” and “hyaluronan” also refer to any of the other hyaluronate salts, including, for example, potassium hyaluronate. (page 2, paragraph 0026) 
Sadozai et al. does not specifically teach the physiologically acceptable solution is a balanced salt solution (instant claims 6 and 16). Sadozai et al. does not specifically disclose the balanced salt solution is a KH2PO4/K2HPO4 saline buffer. (instant claim 7)
Farley et al. teaches the dilution of lidocaine and mepivacaine with balanced salt solution produces a solution that is both painless on injection and of moderate duration (page 48, abstract; page 50, paragraph spanning left and right column). Farley et al. teaches relevant field of art is intradermal injection of local anesthetics for painless transdermal insertion of needles (page 51, Conclusions paragraph spanning left and right column). Farley et al. teaches selection of solutions of 0.2% lidocaine and 0.2% mepivacaine (page 48, abstract; page 49, left column, first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Sadozai et al. in view of Farley et al. to select the physiologically acceptable solution to be a balanced salt solution, and to substitute the phosphate buffer prepared using sodium phosphate salts with a phosphate buffer using potassium phosphate salts. One of ordinary skill in the art would have been motivated to combine Sadozai et al. in view of of Farley et al. with a reasonable expectation of success because both Sadozai et al. teaches the physiologically acceptable solution can be a saline solution, a phosphate buffer, or phosphate buffered saline, and Farley et al. teaches dilution of lidocaine and mepivacaine with balanced salt solution provides additional advantages of An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)"

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) in view of Liu et al. (US 2013/0123210 A1, published 16 May 2013, filed 1 Jun 2012, cited in PTO-892). 
Sadozai et al. teaches as above.
Sadozai et al. does not specifically teach the composition further comprising a compound such as alpha-lipoic acid or glutathione. (instant claim 9)
Liu et al. teaches injectable HA-based hydrogel compositions including vitamins (abstract), and generally relates to dermal filler compositions, and more specifically relates to injectable dermal filler compositions including antioxidants (page 1, paragraph 0002). Liu et al. teaches the aspect in which an injectable dermal filler is provided which comprises a glycosaminoglycan polymer, at least a portion of which is crosslinked, and an antioxidant agent in an amount effective to reduce or prevent degradation of the composition, where the non-limiting examples of antioxidant agents include a polyol, a lipoic acid, an ascorbic acid agent, or glutathione (page 8, paragraph 0072). Liu et al. teaches an example of an antioxidant lipoic acid in the relevant art is alpha-lipoic acid (page 8, paragraph 0069). Liu et al. teaches the hydrogel compositions may optionally comprise an anesthetic agent (page 7, paragraph 0058) or a combination of anesthetic agents (page 7, paragraph 0059).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) in view of Matarasso et al. (Plastic and Reconstructive Surgery, 2006, 117(March Supplement), p3S-34S, cited in PTO-892). 
Sadozai et al. teaches as above. Sadozai et al. discloses the embodiment of the syringe having a 30-gauge needle. (page 8, paragraph 0092)
Sadozai et al. does not specifically teach the composition further comprising a compound such as alpha-lipoic acid or glutathione. (instant claim 9)
Matarasso et al. teaches the consensus recommendations for soft-tissue augmentation with hyaluronic acid. Matarasso et al. teaches Restylane is a gel of 1,4-butandiol diglycidylether-stabilized, terminally heat-sterilized hyaluronic acid suspended in physiologic buffer at a pH of 7 and a concentration of 20 mg/ml. The gel is supplied in 1.0-ml and 0.4-ml disposable syringes with Luer-lok fittings. A sterile 30-gauge x half-inch 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Sadozai et al. in view of Matarasso et al. in order to select the parameters of the needle to be included with the syringe. One of ordinary skill in the art would have been motivated to combine Sadozai et al. in view of Matarasso et al. with a reasonable expectation of success because both Sadozai et al. and Matarasso et al. are drawn to soft-tissue augmentation with hyaluronic acid and both teach the embodiment of a syringe comprising said hyaluronic acid including a 30 gauge needle, and Matarasso et al. teaches the guidance of consensus recommendations or commercially used products in which the needle is half-inch or about 12.7 mm in length, therefore it would have been obvious for one of ordinary skill in the art to select the parameters of the needle to be included with the syringe based on this guidance in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the reference patent are drawn to a sterile, injectable composition comprising hyaluronic acid or a salt thereof at a concentration ranging from 0.1 to 5 wt % and mepivacaine or a salt thereof as a first anesthetic agent at a concentration ranging from 0.05 to 3 wt %, encompassed within the scope of instant claims 1-4, 6-7, and 9. Claims 8 and 13 of the reference patent recite the composition additional compounds corresponding to instant claim 9. Claim 10-11 of the reference patent recite the composition comprising a balanced salt solution corresponding to instant claim 7.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9789226 (reference patent) in view of Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) and Matarasso et al. (Plastic and Reconstructive Surgery, 2006, 117(March Supplement), p3S-34S, cited in PTO-892)
Claims 1-13 of the reference patent are drawn to subject matter encompassed within the scope of instant claims 1-4, 6-7, and 9 as detailed above.
Claims 1-13 of the reference patent do not specifically recite the degree of modification of the cross-linked HA. (instant claim 5) Claims 1-13 of the reference patent do not specifically recite the balanced salt solution is a KH2PO4/K2HPO4 saline buffer. (instant 
Sadozai et al. teaches as detailed above.  
Matarasso et al. teaches as detailed above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-13 of the reference patent in view of Sadozai et al. and Matarasso et al. in order to select the degree of modification of the cross-linked HA, select the phosphate buffer, or select the composition to further comprise the injection device for the injectable composition. One of ordinary skill in the art would have been motivated to combine Claims 1-13 of the reference patent in view of Sadozai et al. and Matarasso et al. with a reasonable expectation of success because all of Claims 1-13 of the reference patent, Sadozai et al., and Matarasso et al. are drawn to a sterile, injectable composition comprising hyaluronic acid, and Sadozai et al. provides guidance for selecting the degree of modification of the cross-linked HA as detailed above, Sadozai et al. suggests selecting a phosphate buffer and suggests in the context of the HA composition of the invention the sodium and potassium salts are known equivalents, and Matarasso et al. teaches the guidance in the art with regard to the injection device for the injectable composition.

Claims 1-4, 6-7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9925309 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-33 of the reference patent are drawn to a sterile, Claim 4 and 11 of the reference patent recite the composition comprising a balanced salt solution corresponding to instant claim 7.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9925309 (reference patent) in view of Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) and Matarasso et al. (Plastic and Reconstructive Surgery, 2006, 117(March Supplement), p3S-34S, cited in PTO-892)
Claims 1-33 of the reference patent are drawn to subject matter encompassed within the scope of instant claims 1-4, 6-7, and 9 as detailed above.
Claims 1-33 of the reference patent do not specifically recite the degree of modification of the cross-linked HA. (instant claim 5) Claims 1-33 of the reference patent do not specifically recite the balanced salt solution is a KH2PO4/K2HPO4 saline buffer. (instant claim 7) Claims 1-33 of the reference patent do not specifically recite an injection device comprising said composition. (instant claim 10) 
Sadozai et al. teaches as detailed above.  
Matarasso et al. teaches as detailed above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-33 of the reference patent in view of Sadozai et al. Matarasso et al. in order to select the degree of modification of the cross-linked HA, select the phosphate buffer, or select the composition to further comprise the injection device for the injectable composition. One of ordinary skill in the art would have been motivated to combine Claims 1-33 of the reference patent in view of Sadozai et al. and Matarasso et al. with a reasonable expectation of success because all of Claims 1-33 of the reference patent, Sadozai et al., and Matarasso et al. are drawn to a sterile, injectable composition comprising hyaluronic acid, and Sadozai et al. provides guidance for selecting the degree of modification of the cross-linked HA as detailed above, Sadozai et al. suggests selecting a phosphate buffer and suggests in the context of the HA composition of the invention the sodium and potassium salts are known equivalents, and Matarasso et al. teaches the guidance in the art with regard to the injection device for the injectable composition.

Claims 1-4 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10322212 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference patent are drawn to a sterile, injectable composition comprising hyaluronic acid or a salt thereof at a concentration ranging from 0.1 to 5 wt % and mepivacaine or a salt thereof as a first anesthetic agent at a concentration ranging from 0.05 to 3 wt %, encompassed within the scope of instant claims 1-4 and 6-7.  Claim 4 of the reference patent recite the composition comprising a balanced salt solution corresponding to instant claim 7.

s 1-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10322212 (reference patent) in view of Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) and Matarasso et al. (Plastic and Reconstructive Surgery, 2006, 117(March Supplement), p3S-34S, cited in PTO-892)
Claims 1-20 of the reference patent are drawn to subject matter encompassed within the scope of instant claims 1-4 and 6-7 as detailed above.
Claims 1-20 of the reference patent do not specifically recite the degree of modification of the cross-linked HA. (instant claim 5) Claims 1-20 of the reference patent do not specifically recite the balanced salt solution is a KH2PO4/K2HPO4 saline buffer. (instant claim 7) Claims 1-20 of the reference patent do not specifically recite an injection device comprising said composition. (instant claim 10) 
Sadozai et al. teaches as detailed above.  
Matarasso et al. teaches as detailed above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-20 of the reference patent in view of Sadozai et al. and Matarasso et al. in order to select the degree of modification of the cross-linked HA, select the phosphate buffer, or select the composition to further comprise the injection device for the injectable composition. One of ordinary skill in the art would have been motivated to combine Claims 1-20 of the reference patent in view of Sadozai et al. and Matarasso et al. with a reasonable expectation of success because all of Claims 1-20 of the reference patent, Sadozai et al., and Matarasso et al. are drawn to a sterile, injectable composition comprising hyaluronic acid, and Sadozai et al. provides guidance for selecting the degree of modification of the cross-linked HA as detailed above, Sadozai et phosphate buffer and suggests in the context of the HA composition of the invention the sodium and potassium salts are known equivalents, and Matarasso et al. teaches the guidance in the art with regard to the injection device for the injectable composition.

Claims 1, 3-4, 6, 10, 12-13, 15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10786601 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the reference patent are drawn to a sterile, injectable composition comprising hyaluronic acid or a salt thereof at a concentration ranging from 0.1 to 5 wt % and mepivacaine or a salt thereof as a first anesthetic agent at a concentration ranging from 0.05 to 3 wt % further recited in terms of the process by which said product is made, encompassed within the scope of instant claims 1, 3-4 and 6. Claim 14 of the reference patent recites further comprising, before sterilization, packaging the mixture of homogenized, cross-linked hyaluronic acid gel with mepivacaine into syringes for subsequent sterilization, implying the structure of the product made thereby to encompass the syringe or inject device corresponding to instant claims 10, 12-13, 15, and 17-19.

Claims 1-4, 6-7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10413637 (reference patent). 
. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10413637 (reference patent) in view of Sadozai et al. (US 2005/0136122 A1, published 23 Jun 2005, cited in PTO-892) and Matarasso et al. (Plastic and Reconstructive Surgery, 2006, 117(March Supplement), p3S-34S, cited in PTO-892)
Claims 1-19 of the reference patent are drawn to subject matter encompassed within the scope of instant claims 1-4, 6-7, and 9 as detailed above.
Claims 1-19 of the reference patent do not specifically recite the degree of modification of the cross-linked HA. (instant claim 5) Claims 1-19 of the reference patent do not specifically recite the balanced salt solution is a KH2PO4/K2HPO4 saline buffer. (instant claim 7) Claims 1-19 of the reference patent do not specifically recite an injection device comprising said composition. (instant claim 10) 
Sadozai et al. teaches as detailed above.  
Matarasso et al. teaches as detailed above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Claims 1-19 of the reference patent in view of Sadozai et al. Matarasso et al. in order to select the degree of modification of the cross-linked HA, select the phosphate buffer, or select the composition to further comprise the injection device for the injectable composition. One of ordinary skill in the art would have been motivated to combine Claims 1-19 of the reference patent in view of Sadozai et al. and Matarasso et al. with a reasonable expectation of success because all of Claims 1-19 of the reference patent, Sadozai et al., and Matarasso et al. are drawn to a sterile, injectable composition comprising hyaluronic acid, and Sadozai et al. provides guidance for selecting the degree of modification of the cross-linked HA as detailed above, Sadozai et al. suggests selecting a phosphate buffer and suggests in the context of the HA composition of the invention the sodium and potassium salts are known equivalents, and Matarasso et al. teaches the guidance in the art with regard to the injection device for the injectable composition.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623